Citation Nr: 1142632	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-38 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to November 1963.

This matter came to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in March 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's current psychiatric diagnoses are polysubstance dependence and antisocial personality disorder.


CONCLUSIONS OF LAW

1.  The Veteran's antisocial personality disorder is not a disability for VA compensation purposes.  38 C.F.R. § 3.303 (2011). 

2.  The Veteran's willful polysubstance abuse is precluded from compensation.  38 U.S.C.A. § 1110 (West 2002).    

3.  An acquired psychiatric disability, to include depression, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in March 2008.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                                       
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service and VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran a VA examination in April 2011.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

The issue before the Board involves a claim of entitlement to service connection for acquired psychiatric disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

Service treatment records include a June 1962 request for psychiatric consultation provides that the Veteran had experienced depression with thoughts of suicide.  

A September 1963 service treatment record shows that he was seen for claustrophobia.  Psychological testing revealed that while he had above average intelligence quotient (I.Q.), he showed gross immaturity and emotional lability.  The psychologist found no permanent neurotic symptoms that were discernable.  The psychiatrist found that the Veteran manifested an immature attitude making such statements as, "if they put me in the stockade for disobeying the order, I'll break out."  He also admitted that in the past, he had used poor judgment, manifested by a boyish, immature attitude and was quite glib and adroit the use of words.  The psychiatrist found that this suggested that the Veteran was quite manipulative of others in his unit.  He diagnosed emotionally unstable personality.  It was recommended that the Veteran be separated from service.

An October 1963 exit examination shows that clinical examination of his psychiatric state was normal.  In his contemporaneous medical history, the Veteran checked the appropriate box to deny a past/current history of depression/excessive worry, but checked the appropriate box to confirm a past/current history of nervous trouble of any sort.  On a form completed at the end of October 1963, the Veteran confirmed that there had been no change in his medical condition since his last final-type medical examination earlier that month.

Post service, a VA treatment record shows that the Veteran was admitted to the hospital in February 2008 and was discharged in March 2008 with diagnoses of opioid dependence/opioid withdrawal, and alcohol dependence.

A March 2008 VA treatment record shows that in a depression screen, the Veteran reported feeling down, depressed or hopeless in the last month.  He also reported loss of interest or pleasure in previously pleasurable things, in the last month.

An April 2008 VA treatment record shows that he was hospitalized again in March 2008 and discharged in April 2008.  It was noted that at the time of admission, the Veteran had a history of sobriety from alcohol, marijuana, cocaine and methamphetamine.  It was noted that the Veteran relapsed on alcohol, cannabis and heroin in October 2007 due to multiple family stressors.  It was additionally noted that the Veteran was being treated for depression, hypertension, hyperlipidemia, hypothyroid, diabetes mellitus Type II, seasonal allergies and back pain.  The Veteran participated in substance abuse rehabilitation and education program.  

Moreover, a May 2008 VA depression screen shows that on a PHQ (patient health questionnaire)-2 screen, he scored a 5, which is a positive screen for depression; and on a PHQ-9 screen, he scored a 23, which is suggestive of severe depression.  

He was admitted to the VA again in May 2008 for polysubstance abuse.  While a history of depression was noted, medical personnel diagnosed opioid dependence, alcohol dependence cocaine dependence, and stimulant and other drug dependence in remission.  

A May 2008 VA treatment record shows depressive symptoms.

VA treatment records from 2008 show that he was participating in both recreational therapy and a mental health group.

The Veteran was afforded a VA examination in April 2011.  Based on a thorough review of the Veteran's claims folder and service records, electronic medical records, responses during a diagnostic clinical interview, psychometric testing, and psychosocial history questionnaire, the VA examiner found that the Veteran had polysubstance dependence sustained in full remission and antisocial personality disorder with passive-aggressive personality disorder features.  She opined that the Veteran's psychiatric conditions are less likely as not causally related to service, to specifically include psychiatric complaints/findings documented in service treatment records.  

The VA examiner noted that the onset of personality patterns and substance abuse behavior manifested prior to service.  She found that there is no evidence of a diagnosis of depressive disorder in his records and those current complaints do not render a clinical diagnosis of depression.  She noted that the Veteran screened negative for depression during preventative health screening measures consistently throughout the past two years.  The VA examiner added that the Veteran's pre-military functioning consisted of physical and emotional abuse, witnessing of domestic violence, school drop-out, substance use, minimal peer relationships, disciplinary actions and unstable familial relationships and discord.  The VA examiner stated that these events have shaped and increased the Veteran's susceptibility towards developing psychiatric psychopathology as an adult.  It was observed that the Veteran's performance during psychological testing is consistent with interview and record information.  The VA examiner noted that the Veteran's interpersonal relationships have been minimal and/or superficial since childhood.  

The VA examiner additionally noted that the Veteran related periodic disciplinary and/or conduct problems and at 13 years of age, he pulled a knife in response to being hit by classmates.  The VA examiner stated that the Veteran had quit school in 10th grade.  The Veteran had described a history of drug use including heroine, amphetamines, marijuana and alcohol beginning in has late teen years and persisting throughout adulthood as well as multiple infractions, substance-related and non-substance abuse related.  

The Veteran's relationships with family members had been poor since childhood, and the Veteran had a tendency to blame his behavior on his childhood background.  She stated that the Veteran's work history had been inconsistent and short-lived, secondary to firings, interpersonal conflicts, abrupt terminations and substance abuse.  The Veteran reported having difficulty trusting others and acknowledged difficulties controlling his impulses when provoked.  

The VA examiner found that service treatment records made reference to the Veteran's "poor judgment, boyish, immature attitude and is quite manipulative of others in his unit."  The Veteran admitted to problems with deep emotional intimacy and commitment.  He attended one year of college and held an estimated 40 jobs throughout his lifetime.  He stated that his usual reasons for leaving jobs were because he was "unhappy or fired."  He also had interpersonal conflicts and addiction issues.  The Veteran attributed his substance abuse and medical conditions as primary reasons for his inability to obtain and maintain viable employment.  The Veteran admitted to a history of work absenteeism secondary to mental health issues.  

Analysis

When a claim is filed for entitlement to service connection, whether on a direct basis or as secondary to a service-connected disability, there must be an initial finding of a current chronic disability.  Although the appellant may testify as to symptoms he perceives to be manifestations of disability, the question of whether a chronic disability is currently present is one which requires skill in diagnosis, and questions involving diagnostic skills must be made by medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The initial question to be addressed is whether the Veteran in fact suffers from an acquired psychiatric disability for which VA compensation can be paid.  Although the Board acknowledges the Veteran's contentions, it is stressed that matters of medical diagnosis must be addressed by medical personal.  It is not shown that the Veteran is competent to make a diagnosis.  

VA examination has resulted in diagnoses of a personality disorder and substance abuse.  Regarding the Veteran's personality disorder, the Board notes that personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, on such basis, service connection cannot be granted for a personality disorder.  

Regarding the substance abuse, the provisions of 38 U.S.C.A. § 1110 preclude compensation for disability the result of abuse of alcohol or drugs.  

The Board's review of the evidence does not show that a psychiatric disability for which compensation may be paid has been medically diagnosed.  Regarding the Veteran's depression, the VA examiner in April 2011 made it clear that it was her medical opinion based on a review of the claims file and a two hour interview with the Veteran that although symptoms of depression had been noted, there had never been a diagnosis of depression now was there a basis for such a diagnosis.  The Board finds the report of this examination to be thorough and fully adequate with a detailed rationale.

In sum, the clear preponderance of the evidence in this case is against a grant of service connection for an acquired psychiatric disability.  The personality disorder and the substance abuse disorder may not be awarded VA compensation as a matter of law, and there has otherwise been no medical diagnosis of current psychiatric disability for which such compensation may be paid.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


